Citation Nr: 9912557	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
July 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that refused to 
reopen the appellant's claim for entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.


FINDINGS OF FACT

1.  In October 1995, the Board denied the appellant's attempt 
to reopen the claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

2.  Evidence received subsequent to the October 1995 decision 
of the Board is cumulative or redundant of evidence that was 
before the Board in October 1995, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1995 Board decision denying service 
connection for degenerative disc disease of the lumbosacral 
spine is final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  Evidence received since the October 1995 Board decision 
denying the claim for service connection for degenerative 
disc disease of the lumbosacral spine is not new and 
material, and the veteran's claim for service connection for 
degenerative disc disease of the lumbosacral spine has not 
been reopened.  38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

In October 1995, the Board denied the appellant's attempt to 
reopen a claim for service connection for degenerative disc 
disease of the lumbosacral spine.  The record at that time 
consisted of the service medical records, including 
complaints of backache, a normal separation examination, 
documentation of the dates of service, a 1968 VA hospital 
summary that included a diagnosis of degenerative disc 
disease of the lumbosacral spine, a 1968 application for VA 
benefits, a subsequent application for benefits, transcripts 
of two personal hearings, and medical records dated January 
1991 showing treatment for cervical spine condition.  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of Appeals 
for Veterans Claims (Court) provided a standard, adopted from 
a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174; see 38 C.F.R. § 3.156 (1998).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, the Federal Circuit overruled 
the Colvin test for the purposes of reopening claims for the 
award of veterans' benefits and stated that the whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  Hodge, 155 F.3d at 
1359-60.  The Federal Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in 1995 consists of (1) VA medical records 
dated since October 1995, showing treatment for various 
medical disorders; (2) copies of an Administrative Law Judge 
(ALJ) decision dated February 1997, and supporting 
documentary medical evidence; (3) a copy of a request to 
change the appellant's character of military discharge from 
"honorable" to "medical"; (4) statements from two 
individuals for whom the appellant formerly worked as to her 
general health in 1962 and 1963; and (5) statements and 
testimony from the appellant, relating how she experienced a 
back injury in service and her belief that her current back 
problems are directly related to that injury.  

With regard to Item (1) and (2) above, the Board notes that 
there were medical reports before the Board in 1995 that 
showed current disability.  The primary issue or "specific 
matter" for the Board in 1995 in determining whether new and 
material evidence had been submitted to reopen the claim for 
service connection for degenerative disc disease of the 
lumbosacral spine, was not whether there was current 
disability -- but rather whether the veteran's degenerative 
disc disease was incurred in or aggravated by her short 
period of service from May 9, 1968 to July 25, 1968.  Because 
the additional medical reports (Items (1) and (2)) are 
cumulative or redundant of evidence previously considered, 
the Board concludes that they are not "new and material" 
evidence for the purpose of reopening the claim as 
contemplated by section 3.156.

Concerning Item (3) -- the copy of the request for change in 
discharge -- the Board concludes that this evidence is not 
"new and material" because it does not bears directly or 
substantially on the specific matter at issue in this case.  
Concerning this, the Board notes that the appellant has not 
submitted any evidence in support of her allegations that the 
Army actually discharged her for medical reasons related to a 
low back disorder.  Accordingly, the Board concludes that 
this form (Item (3)), is cumulative in that it repeats 
earlier contentions of the appellant, does not bear directly 
or substantially on the specific matter at issue in this case 
and that it is not so significant that it must be considered 
to fairly decide the merits of the claim.

Regarding Item (4), a statement from two individuals for whom 
the appellant worked in 1962 and 1963, received by the RO in 
September 1998, describing that the appellant appeared in 
good health when they knew her, the Board notes that while 
these items address the specific matter at issue in this case 
- whether back disorder was incurred or aggravated by service 
-- the statements are not so significant that they must be 
considered to fairly decide the merits of the claim.  The 
Board notes that the time period addressed in these 
statements (1962-1963) is approximately five years prior to 
the appellant's period of service (1968).  

As to Item (5), the appellant's additional statements and 
testimony provided during a personal hearing held in February 
1998 - these are largely redundant of statements of the 
veteran already of record at the time of the Board's decision 
in 1995, and to the extent that this evidence is not 
redundant, it does not bear directly and substantially on the 
specific matter under consideration.  



ORDER

New and material evidence not having been submitted, service 
connection for degenerative disc disease of the lumbosacral 
spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

